

Exhibit 10.33

CHAMBERS STREET PROPERTIES
2013 EQUITY INCENTIVE PLAN


FORM OF RESTRICTED SHARE UNIT AWARD AGREEMENT
This Restricted Share Unit Award Agreement (the “Agreement”) is made as of
__________ (“Grant Date”), between Chambers Street Properties, a Maryland real
estate investment trust (the “Company”), and [●] (“Grantee”).
WHEREAS, the Company maintains the Chambers Street Properties 2013 Equity
Incentive Plan, as amended from time to time (the “Plan”) (capitalized terms
used but not defined herein shall have the respective meanings ascribed thereto
by the Plan);
WHEREAS, under the Plan the Company may grant awards to its employees, trustees
and other persons who provide significant services to the Company;
WHEREAS, the Grantee has served as _______ of the Company and the Grantee has
performed significant services for the Company; and
WHEREAS, the Compensation Committee (the “Committee”) of the Board of Trustees
(the “Board”) has determined that it is in the best interests of the Company and
its shareholders to grant awards that may lead to the issuance of Common Shares
(the “Shares”) to the Grantee subject to the terms and conditions set forth
below.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.Grant of Restricted Share Units. The Company grants to Grantee, and Grantee
accepts from the Company, an award of [●] Restricted Share Units (the “Award”).
Upon vesting pursuant to Section 2, Grantee will receive one Share for each
vested Restricted Share Unit. This Award is in all respects limited and
conditioned as provided in this Agreement and subject to the applicable
provisions of the Plan, which are incorporated in this Agreement by reference.
The Grantee hereby accepts the Award on such terms and conditions set forth
herein.
2.Vesting. Subject to Sections 5 and 7, one-third of the Restricted Share Units
granted will vest and become non-forfeitable upon each of the first, second and
third anniversaries of the Grant Date (each a “Vesting Date”).
3.Dividends. The Company shall pay an amount in cash (or Shares, other property
or any combination thereof, as applicable) into an escrow account for the
benefit of Grantee, measured by the dividends and other distributions payable
with respect to the number of Shares underlying the Restricted Share Units
(“Dividend Equivalent Payments”) between the Grant Date and the applicable
Settlement Date (as defined below). Payments shall be made from the escrow
account to the Grantee, without interest, on the Settlement Date of the
Restricted Share Units corresponding to the Dividend Equivalent Payment. No
Dividend Equivalent Payments will be payable to Grantee or any of Grantee’s
heirs, assigns, or personal representatives with respect to any Restricted Share
Units that are forfeited. Any



--------------------------------------------------------------------------------



amounts in the escrow account attributable to Restricted Share Units that have
been forfeited shall be returned to the Company.
4.Payment of Restricted Share Units. As soon as practicable after a Vesting Date
(and in no case later that the first day of the month following the Vesting
Date) (the “Settlement Date”), the Company will settle the vested Restricted
Share Units by delivering to Grantee a number of Shares equal to the number of
Restricted Share Units that vested on that Vesting Date. The Company will issue
the Shares in book entry form, registered in Grantee’s name. Neither Grantee nor
any of Grantee’s successors, heirs, assigns, or personal representatives will
have any further rights or interests in any Restricted Share Units that are so
paid and no further Dividend Equivalent Payments shall be made after the
Settlement Date. Notwithstanding anything in this Agreement to the contrary, the
Company may postpone the issuance of Shares in payment of Restricted Share Units
until it is satisfied that the issuance of such shares complies with applicable
law, the requirements of any securities exchange, any Company policy, or any
applicable agreement between Grantee and the Company.
5.Termination of Employment.
5.1Death; Disability. If Grantee’s employment with the Company is terminated as
a result of Grantee’s death or Disability, then all Restricted Share Units will
vest on the date of termination and be paid to Grantee (or his or her estate) in
accordance with Section 4.
5.2Other Terminations. Subject to Section 7 upon a Change in Control, unless
otherwise determined by the Committee or set forth in an agreement between
Grantee and the Company, if Grantee’s employment with the Company is terminated
for any reason other than as described in Section 5.1, any non-vested Restricted
Share Units as of the date of termination will be automatically forfeited by
Grantee as of the date of termination. Neither Grantee nor any of Grantee’s
heirs, assigns, or personal representatives will have any rights or interests in
any forfeited Restricted Share Units.
6.Adjustments. Upon a change in capital structure, the Committee shall make
adjustments and take actions in accordance with Section 15 of the Plan. The
Committee's adjustments and actions, if any, in accordance with Section 15 of
the Plan will be final, binding and conclusive for all purposes of the Plan and
this Agreement. Any adjustments to the number of Restricted Share Units subject
to this Award, whether made pursuant to this Section 6 or otherwise, will always
result in a whole number, with any fractional Restricted Share Units adjusted
pursuant to Section 8.5(d) of the Plan. All shares of capital stock or other
securities issued with respect to any of the Shares or in substitution thereof,
whether by the Company or by another issuer, shall be subject to all of the
terms of this Agreement and may be forfeited to the Company under the same
circumstances as the Shares with respect to, or in substitution for, which they
were issued.
7.Effect of a Change in Control. If upon a Change in Control the surviving or
successor entity does not replace the Restricted Share Unit with a substitute
grant of the same intrinsic value (“Substitute Stock”), then any
then-outstanding non-vested Restricted Share

- 2 -

--------------------------------------------------------------------------------



Units will become fully vested and settled on the date of the Change in Control.
If upon a Change in Control the surviving or successor entity replaces
Restricted Share Units with Substitute Stock in exchange for the Restricted
Share Units, the Substitute Stock shall continue to vest on the Vesting Dates in
accordance with this Agreement; provided, however, that if within one (1) year
after the effective date of the Change in Control Grantee’s employment with the
Company is terminated without Cause, or by reason of death or Disability, then
any then-outstanding non-vested Substituted Stock will become fully vested and
settled on the date of termination. For avoidance of doubt, Substitute Stock can
only have the same intrinsic value if it is in the form of publicly registered
stock that is readily traded on a major stock exchange.
8.Restrictions on Transfer. Restricted Share Units may not be sold, assigned,
hypothecated, pledged or otherwise transferred or encumbered in any manner
except by will or the laws of descent and distribution.
9.Tax Withholding. The Grantee acknowledges that he or she generally will be
required to recognize income for federal, state and/or local income tax purposes
with respect to the payment for vested Restricted Share Units, and that such
income generally will be subject to withholding of tax by the Company. No later
than the date as of which an amount first becomes includible in the gross income
of the Grantee for income tax purposes or subject to the Federal Insurance
Contributions Act withholding with respect to the Award, the Grantee will pay to
the Company or, if appropriate, any of its affiliates, or make arrangements
satisfactory to the Committee regarding the payment of, any United States
federal, state or local or foreign taxes of any kind required by law to be
withheld with respect to such amount. The Grantee may choose to make payment of
such tax withholding obligation by (a) providing a cash payment in the form of a
personal check or transfer of funds by wire payable to the Company, thereby
receiving the total number of vested Shares, (b) a reduction in vested Shares
having a Fair Market Value equivalent to the Company’s minimum tax withholding
obligation calculated by the Company at the close of business on the date on
which such Shares are vested, thereby resulting in a net amount of Shares vested
or issued to the Grantee, or (c) a combination of a reduction in vested Shares
having a Fair Market Value equivalent to the amount calculated by the Company at
the close of business on the date on which such Shares are vested plus any
remaining withholding amount in a cash payment in the form of a personal check
or transfer of funds by wire payable to the Company that, in the aggregate,
satisfies the minimum tax withholding obligations of the Company. The
obligations of the Company under this Agreement will be conditional on such
payment or arrangements, and the Company and its affiliates shall, to the extent
permitted by law, have the right to deduct any such taxes from any payment
otherwise due to the Grantee.
10.No Rights as a Shareholder. Unless and until Shares are issued in
satisfaction of the Company’s obligations under the Award, in the time and
manner specified above, Grantee will have no rights as a shareholder.
11.No Right to Employment. Nothing in this Agreement or in the Plan will be
interpreted or construed to confer upon Grantee any right with respect to
continued employment by the Company, nor will this Agreement or the Plan be
deemed to interfere in any way with the right of the Company to terminate
Grantee’s employment at any time and for any reason.

- 3 -

--------------------------------------------------------------------------------



12.Grantee Bound by the Plan. Grantee acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions of the Plan.
13.Compliance with Law. This Agreement, the Award and the obligation of the
Company to grant and/or deliver Shares hereunder shall be subject in all
respects to (a) all applicable federal, state and/or local laws, rules and
regulations and (b) any registration, qualification, approval or other
requirement imposed by any government or regulatory agency or body which the
Committee or the Board, in their discretion, determines to be necessary or
applicable, including any national securities exchange.
14.Miscellaneous.
14.1.Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement will not be affected and will continue in
full force in accordance with their terms.
14.2.Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF MARYLAND, WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW WHICH COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF MARYLAND.
14.3.Signature in Counterparts. This Agreement may be signed in multiple
counterparts, each of which will be deemed an original.
14.4.Successors in Interest. This Agreement will inure to the benefit of and be
binding on Grantee and his or her heirs, permitted assigns and permitted
representatives, and on the Company and any successor to the Company.
14.5.Modifications. This Agreement may be modified, amended, suspended or
terminated, and any terms or conditions may be waived, but only by a written
instrument executed by Grantee and the Company. No waiver by either party of any
obligation to be performed by the other party under this Agreement on a
particular occasion will be deemed a waiver of that obligation on any subsequent
occasion or a waiver of any other obligation.
14.6.Waiver. The failure of the Grantee or the Company to insist upon strict
compliance with any provision of this Agreement, or to assert any right the
Grantee or the Company, respectively, may have under this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement.
14.7.Notices. All notices hereunder shall be in writing, and if to the Company
or the Committee, shall be delivered to the board or mailed to its principal
office, addressed to the attention of the Board; and if to the Grantee, shall be
delivered personally, sent by facsimile transmission or mailed to the Grantee at
the address appearing in the records of the Company. Such address may be changed
at any time by written notice to the other party given in accordance with this
Section 14.7.

- 4 -

--------------------------------------------------------------------------------



14.8.Supremacy. Subject to the third sentence of this Section 14.8, this
Agreement and the Plan contain the entire agreement between the parties with
respect to the subject matter hereof and supersede all prior agreements, written
or oral, with respect thereto. In the event of any inconsistency between this
Agreement and the Plan, this Agreement shall govern. In the event of any
inconsistency between this Agreement and any employment or severance agreement
between the Company and the Grantee, such employment or severance agreement
shall govern.
14.9.Interpretation and Administration by Committee. The Committee may make such
rules and regulations and establish such procedures for the administration of
this Agreement, as it deems appropriate. Without limiting the generality of the
foregoing, the Committee may interpret the Plan and this Agreement, with such
interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law, and take any other actions and
make any other determinations or decisions that it deems necessary or
appropriate in connection with the Plan, this Agreement or the administration or
interpretation thereof. In the event of any dispute or disagreement as to
interpretation of the Plan or this Agreement or of any rule, regulation or
procedure, or as to any question, right or obligation arising from or related to
the Plan or this Agreement, the decision of the Committee, shall be final and
binding upon all persons.
14.10.Sections and Other Headings. The section and other headings in this
Agreement are for reference purposes only and will not affect the meaning or
interpretation of this Agreement.
14.11.Clawback. Notwithstanding any provisions of this Agreement to the
contrary, to the extent required by (i) applicable law, including, without
limitation, the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010, and/or (ii) any policy that may be adopted by the
Company, the Shares and cash paid or payable pursuant to this Agreement shall be
subject to clawback to the extent necessary to comply with such law(s) or
policy, which clawback may include forfeiture of the Shares and/or repayment of
amounts paid or payable pursuant to this Agreement.
14.12.Unfunded Promise. Grantee’s rights hereunder are an unfunded, unsecured
promise of the Company to issue Shares and pay amounts under Section 3 hereof.
14.13.Section 409A. If it is determined that all or a portion of the Award
constitutes deferred compensation for purposes of Section 409A, and if Grantee
is a "specified employee," as defined in Section 409A(a)(2)(B)(i) of the Code,
at the time of the Grantee’s separation from service, then, to the extent
required under Section 409A, any amounts that would otherwise be payable upon
the Grantee’s separation from service, shall instead be delivered (and, in the
case of the dividend equivalents paid) on the date determined by the Committee
within the thirty (30) day period following the earlier of (x) the first
business day of the seventh month following the date of Grantee’s separation
from service or (y) the date of the Grantee’s death. Each issuance and payment
under this Award is intended to constitute a separate payment for purposes of
Treasury Regulation Section 1.409A-2(b)(2).



- 5 -

--------------------------------------------------------------------------------



This Agreement has been executed by the Company and Grantee as of the Grant
Date.
CHAMBERS STREET PROPERTIES
 
GRANTEE
 
 
 
 
 
 
By:
 
 
 
Name:
 
Name:
Title:
 
 












- 6 -